[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                                  ORDER
The court approves the following costs, to which no objection has been interposed by the defendants:
Trial of a difficult case                      $250.00
Exhibits                                        105.21
Video services                                  365.70
Dr. Piasetsky
Preparation: 4 hrs. @ $150/hr.
Testimony and travel: 8 1/2 hrs.
$300/hr.                              3,150.00
Dr. Siegel                                    1,462.50
Dr. Grayson                                   3,937.50
The court approves the following costs, having considered the objections of the defendants:
Dr. Berv
Preparation: 12 hrs. @ $200/hr.
Testimony and
travel: 7 hrs. @ $375/hr.             5,025.00
Dr. Merikangas
Testimony and travel: 7 hrs @ $375/hr.  2,625.00
The court disallows costs claimed for Mr. Lerner and Prof. Crakes as not permitted by § 52-260 (f). CT Page 4142
Total costs taxed in favor of the plaintiff, including costs taxed by the clerk, are $17,837.31.
BY THE COURT
SHORTALL, JUDGE